Exhibit 10.7
EXECUTION
GUARANTY
(Subsidiary)
     THIS GUARANTY (this “Guaranty”), dated as of September 21, 2010, is made by
STP NEWCO, INC., an Oklahoma corporation (“STP”), and QUEST TRANSMISSION
COMPANY, LLC, a Delaware limited liability company (“QTC”; QTC and STP
collectively called the “Guarantors” and individually called a “Guarantor”), in
favor of ROYAL BANK OF CANADA, as administrative agent for the Lenders (as
defined below).
R E C I T A L S:
     A. Pursuant to that certain Second Amended and Restated Credit Agreement,
dated of even date herewith (as the same may hereafter be amended, supplemented
and restated, the “Credit Agreement”), among PostRock Energy Services
Corporation, a Delaware corporation “PESC”), and PostRock MidContinent
Production, LLC, a Delaware limited liability company formerly known as Bluestem
Pipeline, LLC (“PMP”; PESC and PMP, together with their successors and assigns,
each a “Borrower” and collectively the “Borrowers”), the various financial
institutions that are, or may from time to time become, parties thereto
(individually a “Lender” and collectively the “Lenders”) and Royal Bank of
Canada, as administrative agent and collateral agent (in its capacity as
administrative agent, the “Administrative Agent”), the Lenders agreed to make
Credit Extensions for the account of the Borrowers.
     B. As a condition precedent to the making of Credit Extensions under and as
defined in the Credit Agreement, the Guarantors are required to execute and
deliver this Guaranty.
     C. Each Guarantor has duly authorized the execution, delivery and
performance of this Guaranty.
     D. STP is a wholly-owned subsidiary of PMP. QTC is a wholly-owned
subsidiary of PESC.
     E. It is in the best interests of each Guarantor to execute this Guaranty
inasmuch as such Guarantor will derive substantial direct and indirect benefits
from the extensions of credit made from time to time to or for the account of
the Borrowers.
     NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to fulfill the requirements of the Credit
Agreement, each Guarantor agrees, for the benefit of each Lender, as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1 Certain Terms. The following capitalized terms when used in
this Guaranty, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):
     “Administrative Agent” is defined in Recital A.
Subsidiary Guaranty of
Borrowing Base Facility

Page 1



--------------------------------------------------------------------------------



 



     “Borrower” and “Borrowers” are defined in Recital A.
     “Commitments” means the Aggregate Revolving Commitment (as defined in the
Credit Agreement).
     “Credit Agreement” is defined in Recital A.
     “Credit Extensions” means each Credit Extension (as defined in the Credit
Agreement).
     “Guarantor” and “Guarantors” are defined in the preamble.
     “Guaranty” is defined in the preamble.
     “Lender” and “Lenders” are defined in the first recital.
     “Loan Documents” means the Loan Documents (as defined in the Credit
Agreement).
     “Note” means each Revolving Note (as defined in the Credit Agreement).
     “Obligations” means the Obligations (as defined in the Credit Agreement).
     “Obligor” means each of the Borrowers or any other Person (other than the
Administrative Agent or any Lender) obligated under any Loan Document.
     “PESC” is defined in Recital A.
     “PMP” is defined in Recital A.
     “QTC” is defined in the preamble.
     “Required Lenders” means the Required Lenders (as defined in the Credit
Agreement).
     “STP” is defined in the preamble.
     “Taxes” is defined in clause (a) of Section 2. 7.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York.
     SECTION 1.2 Credit Agreement Definitions. Unless otherwise defined herein
or the context otherwise requires, capitalized terms used in this Guaranty,
including its preamble and recitals, have the meanings provided in the Credit
Agreement.
     SECTION 1.3 UCC Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the UCC are used in
this Guaranty, including its preamble and recitals, with such meanings.
Subsidiary Guaranty of
Borrowing Base Facility

Page 2



--------------------------------------------------------------------------------



 



ARTICLE II
GUARANTY PROVISIONS
     SECTION 2.1 Guaranty. Each Guarantor hereby absolutely, unconditionally,
and irrevocably (1) guarantees the full and punctual payment when due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations of the Borrowers and each other Obligor now or
hereafter existing under each of the Credit Agreement, the Notes and each other
Loan Document to which the Borrowers or such other Obligor is or may become a
party, whether for principal, interest, fees, expenses or otherwise (including
all such amounts which would become due but for the operation of the automatic
stay under Section 362(a) of the United States Bankruptcy Code, 11 U.S.C.
§362(a), and the operation of Sections 502(b) and 506(b) of the United States
Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)), and (2) indemnifies and holds
harmless each Lender and each holder of a Note for any and all costs and
expenses (including reasonable attorney’s fees and expenses) incurred by such
Lender or such holder, as the case may be, in enforcing any rights under this
Guaranty; provided however, that each Guarantor shall be liable under this
Guaranty for the maximum amount of such liability that can be hereby incurred
without rendering this Guaranty, as it relates to such Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount. This Guaranty constitutes a guaranty of payment when due
and not of collection, and each Guarantor specifically agrees that it shall not
be necessary or required that any Lender or any holder of any Note exercise any
right, assert any claim or demand or enforce any remedy whatsoever against the
Borrowers or any other Obligor (or any other Person) before or as a condition to
the obligations of such Guarantor hereunder.
     SECTION 2.2 Acceleration of Guaranty. Each Guarantor agrees that, in the
event of the occurrence of any event of the type described in Section 8.01(f) of
the Credit Agreement, with respect to the Borrowers, any other Obligor or any
other guarantor, and if such event shall occur at a time when any of the
Obligations may not then be due and payable, such Guarantor will pay to the
Lenders forthwith the full amount which would be payable hereunder by such
Guarantor if all such Obligations were then due and payable.
     SECTION 2.3 Guaranty Absolute, etc. This Guaranty shall in all respects be
a continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until all Obligations (other than
contingent indemnity obligations) of the Borrowers and each other Obligor have
been paid in full (or, in the case of L/C Obligations, Cash Collateralized), all
obligations of each Guarantor hereunder shall have been paid in full, all
Commitments shall have terminated and, except as provided in Section 10.01(e) of
the Credit Agreement, all Lender Hedging Agreements have terminated. No
Guarantor may rescind or revoke its obligations hereunder. Each Guarantor
guarantees that the Obligations of the Borrowers and each other Obligor will be
paid strictly in accordance with the terms of the Credit Agreement and each
other Loan Document under which they arise, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of any Lender or any holder of any Note with respect thereto. The
liability of each Guarantor under this Guaranty shall be absolute, unconditional
and irrevocable irrespective of: (1) any lack of validity, legality or
enforceability of the Credit Agreement, any Note or any other Loan Document;
(2) the failure of any Lender or any holder of any Note (a) to assert any claim
or demand or to enforce any right or remedy against the Borrowers, any other
Obligor or any other Person (including any other guarantor) under the provisions
of the Credit Agreement, any Note, any other Loan Document or otherwise, or
(b) to exercise any right or remedy against any other guarantor of, or
collateral securing, any Obligations of the Borrowers or any other Obligor;
(3) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrowers or any other Obligor, or any
other extension, compromise or renewal of any Obligations of the Borrowers or
any other Obligor; (4) any reduction,
Subsidiary Guaranty of
Borrowing Base Facility

Page 3



--------------------------------------------------------------------------------



 



limitation, impairment or termination of any Obligations of the Borrowers or any
other Obligor for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and Guarantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Obligations of the Borrowers, any other
Obligor or otherwise; (5) any amendment to, rescission, waiver, or other
modification of, or any consent to departure from, any of the terms of the
Credit Agreement, any Note or any other Loan Document; (6) any addition,
exchange, release, surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition of, or consent to departure from,
any other guaranty, held by any Lender or any holder of any Note securing any of
the Obligations of the Borrowers or any other Obligor; (7) the insolvency or
bankruptcy of, or similar event affecting, the Borrowers or any other Obligor;
or (8) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, the Borrowers, any other
Obligor, any surety or any guarantor. Each Guarantor waives all rights and
defenses which may arise with respect to any of the foregoing, and each
Guarantor waives any right to revoke this Guaranty with respect to future
indebtedness.
     SECTION 2.4 Reinstatement. Each Guarantor agrees that this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment (in whole or in part) of any of the Obligations is rescinded or must
otherwise be restored by any Lender or any holder of any Note, upon the
insolvency, bankruptcy or reorganization of either Borrower, any other Obligor
or otherwise, all as though such payment had not been made.
     SECTION 2.5 Waiver, etc. Each Guarantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Obligations of the Borrowers or any other Obligor and this Guaranty and any
requirement that the Administrative Agent, any other Lender or any holder of any
Note protect, secure, perfect or insure any security interest or Lien, or any
property subject thereto, or exhaust any right or take any action against the
Borrowers, any other Obligor or any other Person (including any other guarantor)
or entity or any collateral securing the Obligations of the Borrowers or any
other Obligor, as the case may be.
     SECTION 2.6 Waiver of Subrogation. Until the Obligations are paid in full,
all Commitments have terminated and all Lender Hedging Agreements have
terminated (except as provided in Section 10.01(e) of the Credit Agreement), no
Guarantor shall enforce or exercise any claim or other rights which it may now
or hereafter acquire against the Borrowers or any other Obligor that arise from
the existence, payment, performance or enforcement of such Guarantor’s
obligations under this Guaranty or any other Loan Document, including any right
of subrogation, reimbursement, exoneration, or indemnification, any right to
participate in any claim or remedy of the Lenders against the Borrowers or any
other Obligor or any collateral which the Administrative Agent now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity,
or under contract, statute or common law, including the right to take or receive
from the Borrowers or any other Obligor, directly or indirectly, in cash or
other property or by set-off or in any manner, payment or security on account of
such claim or other rights. If any amount shall be paid to a Guarantor in
violation of the preceding sentence, such amount shall be deemed to have been
paid to such Guarantor for the benefit of, and held in trust for, the Lenders,
and shall forthwith be paid to the Administrative Agent for the benefit of the
Lenders by the Guarantor receiving such payment to be credited and applied upon
the Obligations, whether matured or unmatured. Each Guarantor acknowledges that
it will receive direct and indirect benefits from the financing arrangements
contemplated by the Credit Agreement and that the waiver set forth in this
Section is knowingly made in contemplation of such benefits.
Subsidiary Guaranty of
Borrowing Base Facility

Page 4



--------------------------------------------------------------------------------



 



     SECTION 2.7 Payments Free and Clear of Taxes, etc. Each Guarantor hereby
agrees that:
     (a) All payments by such Guarantor hereunder shall be made in accordance
with Section 3.01 of the Credit Agreement free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto; excluding, in the case of the Administrative
Agent and each Lender, taxes imposed on or measured by its net income (including
any franchise taxes imposed on or measured by its net income), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains its Lending Office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). In the event that any
withholding or deduction from any payment to be made by a Guarantor hereunder is
required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then the Guarantor making such payment will (i) pay directly to the
relevant authority the full amount required to be so withheld or deducted;
(ii) promptly forward to such Lender an official receipt or other documentation
satisfactory to such Lender evidencing such payment to such authority; and
(iii) pay to such Lender such additional amount or amounts as is necessary to
ensure that the net amount actually received by such Lender will equal the full
amount such Lender would have received had no such withholding or deduction been
required. Moreover, if any Taxes are directly asserted against any Lender with
respect to any payment received by such Lender hereunder, such Lender may pay
such Taxes and the Guarantor on whose behalf such payment was made will promptly
pay such additional amounts (including, if incurred as a result of such
Guarantor’s or the Borrowers’ action, omission or delay, any penalties, interest
or expenses) as is necessary in order that the net amount received by such
Lender after the payment of such Taxes (including any Taxes on such additional
amount) shall equal the amount such Lender would have received had such Taxes
not been asserted.
     (b) If a Guarantor fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to any Lender the required receipts or other
required documentary evidence, such Guarantor shall indemnify such Lender for
any incremental Taxes, interest or penalties that may become payable by such
Lender as a result of any such failure.
     (c) Without prejudice to the survival of any other agreement of the
Guarantors hereunder, the agreements and obligations of the Guarantors contained
in this Section 2.7 shall survive the payment in full of the principal of and
interest on the Revolving Loan.
     SECTION 2.8 Subordination. Each Guarantor hereby subordinates and makes
inferior to the Obligations any and all indebtedness now or at any time
hereafter owed by the Borrowers or other Obligor to such Guarantor. Each
Guarantor agrees that if any Event of Default has occurred and is continuing
under the Credit Agreement, it will not permit the Borrowers to repay such
indebtedness or any part thereof and it will not accept payment from the
Borrowers of such indebtedness or any part thereof without the prior written
consent of the Required Lenders. If a Guarantor receives any such payment
without the prior required written consent, the amount so paid shall be held in
trust for the benefit of the Lenders, shall be segregated from the other funds
of such Guarantor, and shall forthwith be paid over to the Administrative Agent
to be held by the Administrative Agent as collateral for, or then or at any time
thereafter applied in whole or in part by the Administrative Agent against, all
or any portions of the Obligations, whether matured or unmatured, in such order
as the Administrative Agent shall elect.
Subsidiary Guaranty of
Borrowing Base Facility

Page 5



--------------------------------------------------------------------------------



 



ARTICLE III
MISCELLANEOUS PROVISIONS
     SECTION 3.1 Loan Document. This Guaranty is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.
     SECTION 3.2 Releases. At such time as the Revolving Loan shall have been
paid in full (other than contingent indemnity obligations and, with respect to
L/C Obligations, if they have been Cash Collateralized), the Commitments have
been terminated, and, subject to Section 10.01(e) of the Credit Agreement, no
Lender Hedging Agreements are outstanding, the Administrative Agent shall, at
the request and expense of the Guarantors following such termination, promptly
execute and deliver to the Guarantors such documents and instruments as the
Guarantors shall reasonably request to evidence termination and release of this
Guaranty.
     SECTION 3.3 Administrative Agent and Lenders; Successors and Assigns.
     (a) The Administrative Agent is Administrative Agent for each Lender under
the Credit Agreement. All rights granted to Administrative Agent under or in
connection with this Guaranty are for each Lender’s ratable benefit. The
Administrative Agent may, without the joinder of any Lender, exercise any rights
in Administrative Agent’s or Lenders’ favor under or in connection with this
Guaranty. The Administrative Agent’s and each Lender’s rights and obligations
vis-à-vis each other may be subject to one or more separate agreements between
those parties. However, no Guarantor is required to inquire about any such
agreement and is not subject to any terms of it unless such Guarantor
specifically enters into such agreement. Therefore, neither any Guarantor nor
any of its successors or assigns are entitled to any benefits or provisions of
any such separate agreement nor are they entitled to rely upon or raise as a
defense any party’s failure or refusal to comply with the provisions of any such
agreement.
     (b) This Guaranty benefits the Administrative Agent, the Lenders, and their
respective successors and assigns and binds each Guarantor and its successors
and assigns. Upon appointment of any successor Administrative Agent under the
Credit Agreement, all of the rights of Administrative Agent under this Guaranty
automatically vest in that new Administrative Agent as successor Administrative
Agent on behalf of Lenders without any further act, deed, conveyance, or other
formality other than that appointment. The rights of the Administrative Agent
and the Lenders under this Guaranty may be transferred with any assignment of
the obligations hereby guaranteed pursuant to and in accordance with the terms
of the Credit Agreement. The Credit Agreement contains provisions governing
assignments of the obligations guaranteed under this Guaranty.
     SECTION 3.4 Amendments, etc. No amendment to or waiver of any provision of
this Guaranty, nor consent to any departure by a Guarantor herefrom, shall in
any event be effective unless the same shall be in writing and signed by or on
behalf of the party against whom it is sought to be enforced and is in
conformity with the requirements of Section 10.01 of the Credit Agreement. Each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
     SECTION 3.5 Addresses for Notices to the Guarantors. All notices and other
communications hereunder to a Guarantor shall be in writing and mailed or
delivered to it, addressed to it at the address set forth below or at such other
address as shall be designated by such Guarantor in a written notice to the
Administrative Agent at the address specified in the Credit Agreement complying
as to delivery with the terms of this Section. All such notices and other
communications shall, when mailed, be effective when deposited in the mail,
addressed as aforesaid. Each Guarantor’s address for notices is:
Subsidiary Guaranty of
Borrowing Base Facility

Page 6



--------------------------------------------------------------------------------



 



210 Park Avenue, Suite 2750
Oklahoma City, Oklahoma 73102
Attn: General Counsel
Facsimile: (405) 702-7490
Telephone: (405) 600-7704
     SECTION 3.6 No Waiver; Remedies. In addition to, and not in limitation of,
Section 2.3 and Section 2.5, no failure on the part of any Lender or any holder
of a Note to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
     SECTION 3.7 Section Captions. Section captions used in this Guaranty are
for convenience of reference only, and shall not affect the construction of this
Guaranty.
     SECTION 3.8 Setoff. In addition to, and not in limitation of, any rights of
any Lender or any holder of a Note under applicable law, upon the occurrence and
during the continuance of an Event of Default under or as defined in the Credit
Agreement, each Lender and each such holder shall be entitled to exercise (for
the benefit of all Lenders pursuant to Section 10.09 of the Credit Agreement)
any right of offset or banker’s lien against each and every account and other
property or interest that a Guarantor may now or hereafter have with, or which
is now or hereafter in the possession of, any such Lender, to the extent of the
full amount of the Obligations.
     SECTION 3.9 Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
     SECTION 3.10 Governing Law.
     (a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER UNITED STATES FEDERAL LAW.
     (b) EACH GUARANTOR AGREES ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF NEW YORK OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS FROM ANY THEREOF, AND BY
EXECUTION AND DELIVERY OF THIS GUARANTY, EACH GUARANTOR CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH GUARANTOR (1) IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO
THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED
Subsidiary Guaranty of
Borrowing Base Facility

Page 7



--------------------------------------------------------------------------------



 



THERETO, AND (2) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, AT
ITS ADDRESS FOR NOTICES DESIGNATED HEREIN. EACH GUARANTOR WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
     SECTION 3.11 Waiver of Jury Trial, Etc. EACH GUARANTOR HEREBY (a) EXPRESSLY
AND IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES TO THE LOAN DOCUMENTS OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH GUARANTOR HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ADMINISTRATIVE AGENT OR ANY LENDER MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF SUCH GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL BY
JURY; AND (b) EXPRESSLY AND IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH ACTION
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES; PROVIDED THAT THE WAIVER CONTAINED IN
THIS SECTION 3.11 SHALL NOT APPLY TO THE EXTENT THAT THE PARTY AGAINST WHOM
DAMAGES ARE SOUGHT HAS ENGAGED IN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     SECTION 3.12 Entire Agreement. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK
SIGNATURES BEGIN ON NEXT PAGE.]
Subsidiary Guaranty of
Borrowing Base Facility

Page 8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by an officer duly authorized as of the date first above
written.

            STP NEWCO, INC.,
a Delaware corporation,
as a Guarantor
      By:   /s/ David C. Lawler       David C. Lawler        President     

            QUEST TRANSMISSION COMPANY, LLC,
a Delaware limited liability company,
as a Guarantor
      By:   POSTROCK ENERGY SERVICES CORPORATION,       a Delaware corporation,
its sole member     

                  By:   /s/ David C. Lawler       David C. Lawler        Chief
Executive Officer and President     

Subsidiary Guaranty of
Borrowing Base Facility
Signature Page

 